                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

NORMA ROGERS, et. al.,                           )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )     Case No. 19-cv-3346-RK
                                                 )
DOUGLAS GASTON, et. al.,                         )
                                                 )
       Defendants.                               )

                     EMERGENCY MOTION TO SEAL DOCUMENTS

       Plaintiffs request this Court take immediate action to seal several documents (ECF Nos.

138-1, 138-2, 138-3, 141-1, 141-2, 141-3, 141-4, 141-8, 143-2, 143-3, 143-4, 145-2, 145-3, 145-

4, 145-5, 147-2, 147-3, 147-4, 147-5, 147-9, 149-2, 149-3, 149-4, and 149-5) that have been filed

in violation of Local Rule 2.17 and Federal Rule of Civil Procedure 5.2 and direct Defendants to

file properly redacted versions of those documents. In support, Plaintiffs state:

       1. Federal Rule of Civil Procedure 5.2 and Local Rule 2.17 require that certain personal

           identifiers from all documents filed with the Court, including exhibits.

       2. Relevant here, “[o]nly the initials of minor children” and “[o]nly the year of birth”

           may be listed. Local Rule 2.17(A)(2),(3).

       3. Several documents (ECF Nos. 138-1, 138-2, 138-3, 141-1, 141-2, 141-3, 141-4, 141-

           8, 143-2, 143-3, 143-4, 145-2, 145-3, 145-4, 145-5, 147-2, 147-3, 147-4, 147-5, 147-

           9, 149-2, 149-3, 149-4, and 149-5) are replete with the names of certain minor

           children and two (ECF Nos. 141-8 and 147-9) include the full birthdate of the child of

           a defendant.

       4. Undersigned counsel has brought this matter to the attention of opposing counsel by

           way of email and requested that they take whatever action is necessary to correct their



                                                 1
          Case 6:19-cv-03346-RK Document 150 Filed 05/03/21 Page 1 of 3
           filings; however, Plaintiffs request this Court immediately seal the records and direct

           that Defendants file properly redacted records in the meantime so that the privacy

           interests that animate the Rules are not lost.

WHEREFORE Plaintiffs request this Court immediately seal ECF Nos. 138-1, 138-2, 138-3,

141-1, 141-2, 141-3, 141-4, 141-8, 143-2, 143-3, 143-4, 145-2, 145-3, 145-4, 145-5, 147-2, 147-

3, 147-4, 147-5, 147-9, 149-2, 149-3, 149-4, and 149-5; order Defendants’ to file properly

redacted versions of the documents; and allow such other and further relief as is just and proper

under the circumstances.

                                              Respectfully submitted,

                                              /s/ Anthony E. Rothert
                                              Anthony E. Rothert, #44827
                                              Jessie Steffan, #64861MO
                                              Omri E. Praiss, #41850 MO
                                              Kayla M. DeLoach, #72424MO
                                              Molly E. Carney, #70570MO
                                              ACLU of Missouri Foundation
                                              906 Olive Street, Suite 1130
                                              St. Louis, Missouri 63101
                                              Phone: (314) 652-3114
                                              Fax: (314) 652-3112
                                              trothert@aclu-mo.org
                                              jsteffan@aclu-mo.org
                                              opraiss@aclu-mo.org
                                              kdeloach@aclu-mo.org
                                              mcarney@aclu-mo.org

                                              Gillian R. Wilcox, #61278MO
                                              ACLU of Missouri Foundation
                                              406 W. 34th Street, Suite 420
                                              Kansas City, Missouri 64111
                                              Phone: (816) 470-9938
                                              gwilcox@aclu-mo.org

                                              Attorneys for Plaintiffs




                                                 2
         Case 6:19-cv-03346-RK Document 150 Filed 05/03/21 Page 2 of 3
                                CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing was filed electronically and served by operation of

the CM/ECF system on all counsel of record on May 3, 2021.

                                                     /s/ Anthony E Rothert




                                                3
         Case 6:19-cv-03346-RK Document 150 Filed 05/03/21 Page 3 of 3
